Bullard, J.

delivered the opinion of the court.
*346The present appellees, Prescott and others, having recovered a jU(jgment against W. Pumphrey, the latter obtained an injunction to stay proceedings on an execution issued thereupon, oh the allegation, that although it was alleged in the original petition, that the debt sued for, was secured by mortgage, yet the property mortgaged was not designated, and the blank left in the petition was never filled up, yet the clerk undertook on. the back of the execution to point out, what property should be seized as mortgaged, consisting of a slave and some horned cattle. He denie's the authority of -th'e clerk, thus to designate property to be seized, and alleges, that he had other property, which he had offered to give up to the sheriff, to satisfy the execution. No evidence having been given on the trial in support of these allegations, and it appéaring that the'property first pointed out was in fact mortgaged, and that the plaintiff in injunction had no other property, the injunction was properly dissolved. The plaintiff has appealed evidently to gain time. The judgment of the District Court is therefore affirmed with costs, and ten per cent, damages on the amount of the .judgment enjoined.